DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5-10, 13-28 are pending in the application.
This office action is in response to the amendment filed on 12/11/2020.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-10 and 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5 and 21, the recitation of “non-covalent modification of Keap-1 activity” renders the claim indefinite because it is unclear what Keap-1 activity the claim is referring to.  It is also unclear what type of activity of Keap-1 is considered to be non-covalent.  As such, the metes and bounds of the claim cannot be established.
Dependent claims 6-10, 13-20, 22-28 are rejected for same reason because they depend on claim 5 and 21.
Response to Arguments
In response to the rejection, Applicant argues that a person of ordinary skilled in the art would have understood the meaning of “non-covalent modification of Keap-1 activity” as modification of Keap-1 activity through a non-covalent interaction with Keap-1 without any assistance from Applicant’s specification.  Applicant further states that the specification discloses normal Keap-1 activity on page 2, lines 20-24, examples of non-covalent protein-
The above argument has been fully considered but deemed unpersuasive.  Contrary to Applicant’s assertion, the meaning of “non-covalent modification of Keap-1 activity” is not readily apparent to an ordinary skilled in the art.  One may interpret the modification is to an activity of Keap-1, not necessarily the protein-protein interaction between Keap-1 and other molecule(s). The disclosure on page 2 states that Keap1 binds to Nrf2, resulting in the ubiquitination and degradation of Nrf2, whereas under oxidative stress, the ubiquitination of Nrf2 is disrupted, which does not explain what is considered non-covalent modification of Keap-1 activity.  The functional difference between covalent and non-covalent inhibitors of Keap-1 and exemplification of such inhibitors are directed to Keap-1 inhibitors, not “non-covalent modification of Keap-1 activity” as claimed.  As discussed in the rejection, it is unclear what Keap-1 activity the claim is referring to.  It is also unclear what type of activity of Keap-1 is considered to be non-covalent.  If Applicant intends for the claim to be “modification of Keap-1 activity through a non-covalent interaction with Keap-1,” amending the claim in such way would clarify the issue.  
Claim 10 recites the limitation "wherein measuring mitophagy comprises" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 21 does not recite measuring mitophagy.  This is a new ground of rejection necessitated by amendment.  
Double Patenting-Warning
Applicant is advised that should claims 5, 7-9, 17-19 be found allowable, claims 21-27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In the instant case, claim 5 differs from claim 21 only in last step of “identifying” vs. “classifying.” In the context of the claimed method, identifying a test substance as leading to non-covalent modification of Keap-1 activity is substantially same as classifying a test substance as non-covalent modifier of Keap-1.  As such, the two claims both cover the same method, despite a slight difference in wording.  
Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636